DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 11 follows.
Regarding claim 11, the claim recites a series of steps or acts, including identifying a current state and/or a predicted future state of a patient based on a signature found within acquired physiological data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. Naturally occurring patterns (signature profiles) are identified in the acquired physiological signals and are then used to identify a current or predicted state of a patient. This amounts to comparing acquired data with stored data in order to identify known patterns, and then providing an indication of a patient state based on the identified patterns. These steps describe a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of acquiring EEG data, assembling the EEG data into EEG time-series data, selecting alpha frequency signals from the EEG time-series, and analyzing the alpha frequency signals to determine signatures. These acquiring, assembling, selecting, and analyzing steps are each recited at a high level of generality such that they amount to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention.
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the 
Regarding claims 1-7, 9 and 10, the abstract idea is performed using generic, well-known, and routinely used data acquisition and data analysis elements (non-specific sensors and a processor). Data is acquired and analyzed, and then a pattern (signature profile) is identified in the data in order to identify a state of a patient. With the exception of claims 8 and 18-20, which recite elements and/or steps for administering a drug by a drug delivery system, the claims fail to recite "something more" than the abstract idea itself, and they fail to tie the abstract idea to a practical application. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: instructions to implement the idea on a computer, and/or the recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional practices known in the medical industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to analyzing the alpha frequency signals that do not tie the abstract idea to a practical application or provide something “significantly more” than the abstract idea itself.
It is further noted that method claims 11-18 fail to recite structural elements configured to perform the recited method steps.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6-9, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 (US Pub No. 2011/0118620 – previously cited) further in view of Burton et al.’046 (US Pub No. 2011/0125046 – previously cited).
Regarding claim 1, Scheib’620 teaches a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties (page 1, sections [0002] and [0006], page 4, section [0036]), the system comprising: an interface configured to receive an indication of at least one characteristic of the patient and at least one drug having anesthetic properties (page 3, section [0032], page 4, section [0039]), and at least one processor (Figure 3) configured to: receive electroencephalogram (EEG) data; assemble the EEG data into sets of time-series data; select, from the time-series data, signals in an alpha frequency range; analyze the signals selected to determine signature profiles particular to the at least one drug administered; identify, using the signature profiles, a current state of the patient induced by the at least one drug; and generate a report indicating the current state of the patient induced by the drug (page 2, section [0018] – page 3, section [0030], page 4, section [0038], page 5, sections [0042], [0049] and [0051] – the method analyzes signals in the 7-14Hz alpha range to verify that spindle oscillation is occurring, which can indicate that the patient is in an unconscious state, page 6, section [0055], which states that the system provides an indication of a decrease in alpha activity, which is an indication to a clinician that a patient may be awakening or that there is little fear of the patient awakening). It is noted that an indication to a clinician that “a patient may be awakening” is equivalent to providing an indication 
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the system comprises a plurality of sensors configured to acquire the EEG signals from the patient. Scheib’620 requires EEG signals to be provided to the system processor, but fails to provide details of how the EEG signals are acquired. Burton et al.’046 provides details of a multi-electrode system configured to acquire EEG signals from a patient and transmit the acquired EEG signals to a processor of a system (page 24, section [0378]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Scheib’620 to include a plurality of sensors configured to acquire the EEG signals from the patient, as taught by Burton et al.'046, since it would merely be providing a conventional and well-known system element (EEG electrodes) by which to acquire the necessary EEG signals of Scheib’620.
Scheib’620 discloses all of the elements of the current invention, as discussed above, except for the interface configured to receive an indication of at least one characteristic of the patient and the at least one drug having anesthetic properties being a user interface. Official notice is being taken that it is well known in the art to input patient specific information into a medical device for subsequent processing using a user interface. See, for example, section [0070] of Hickle'296 (US Pub No. 2002/0017296 – previously cited).

Regarding claim 6, Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to determine coherence information with respect to the sets of time-series data and analyze the coherence information using the determined signature profiles to determine at least one of the current state and the predicted future state of the patient. It is noted that section [0031] of Scheib’620 teaches that the visual technique of displaying the EEG signal as disclosed in Scheib'620 may be used along with another indicator, such as a bispectral index (BIS), as a way to verify the other indicator. Burton et al.’046 discloses a processor configured to determine coherence information (bi-coherence monitoring: page 2, section [0015] and page 3, section [0035]) with respect to sets of time-series data, and to analyze the coherence information using determined signature profiles to determine at least one of a current state and a predicted future state of the patient (the bispectral index is determined based on bi-coherence analysis -- see section [0045] of page 4 --, and is indicative of the current state of the patient). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib'620 to be configured to determine a bispectral index indicator, as taught by Burton et al.’046 (which is determined by analyzing coherence information using determined signature profiles), as Scheib'620 teaches that its system may also be configured to display a bispectral index indicator with its already existing indicator.
Regarding claim 7, the indication of at least one of a characteristic of the patient and the at least one drug having anesthetic properties includes an age of the patient, and the drug use is capable of being drug use information of a drug selected from the list recited in the claim (page 4, section [0039]).

Regarding claim 9, Scheib'620 discloses all of the elements of the current invention, as discussed above, except for the processor being configured to dynamically characterize the patient as exhibiting either a loss of consciousness or a recovery of consciousness. Burton et al.’046 teaches using a processor to dynamically determine a behavioral dynamic that includes at least one of a loss of consciousness (TCU) and a recovery of consciousness (TUC), and that a depth of anesthesia monitoring system that performs this function is preferable in that it provides an indication that a subject is "prematurely" emerging from unconsciousness (page 21, sections [0340-0346]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 to be configured to dynamically characterize the patient as either losing consciousness or recovering consciousness, as taught by Burton et al.’046, since it would provide a real-time indication of whether a patient is prematurely emerging from consciousness, or whether a patient is properly losing consciousness.
Regarding claim 19, the rejections of claims 1 and 8 above cover the subject matter recited in claim 19.
Claims 2, 3, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claims 1 and 19, further in view of Chemali et al. (Burst suppression probability algorithms: state-space methods for tracking EEG burst suppression – previously cited).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the processor being configured to use the determined signatures and a model to identify the predicted future state of the patient, wherein the processor is further configured to determine a burst suppression probability using the model and the set of time-series data. Chemali et al. teaches determining a burst suppression probability using a model and a set of time-series data in order to monitor, and eventually control, a brain state of a patient (see ABSTRACT and last paragraph of DISCUSSION). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in view of Burton et al.’046 to be configured to determine a burst suppression probability using a model, as taught by Chemali et al., since it would provide a means by which to monitor, and eventually control, a brain state of a patient undergoing anaesthesia. The modification to Scheib’620 in view of Burton et al.’046 would provide a processor that is configured to use the determined signatures and the determined burst suppression probability (which is determined using a model) to identify and monitor a predicted future state of the patient.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claim 1, further in view of Leuthardt’391 (US Pub No. 2012/0022391 – previously cited) further in view of Bardakjian et al.’339 (US Pub No. 2013/0197339 – previously cited).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the processor being configured to perform a .
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046, as applied to claim 1, further in view of Kern et al.’345 (US Pub No. 2008/0021345 – previously cited).
Scheib’620 further in view of Burton et al.’046 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for explicitly reciting that the report indicates spatiotemoral activity at different states of the patient receiving the drug. Kern et al.’345 teaches providing indications of spatiotemporal activity at different states of a patient receiving an anesthetic drug in order to assess the complete anesthetic state of a patient undergoing surgery (page 1, section [0009]), and to provide guidance for anesthetic drug administration (page 2, section [0024] – page 3, section [0028]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processor of Scheib’620 further in view of Burton et al.’046 to be configured to generate a report indicating spatiotemporal activity at different states of the patient receiving the drug, as taught by Kern .
Claims 11, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345.
Regarding claims 11, 14 and 16-18, the cited sections of Scheib’620 seen in paragraph 7 above, as modified by Burton et al.'046, disclose a method comprising the steps set forth in the claims. What Scheib’620 in view of Burton et al.’046 fails to explicitly teach is that the indication of the drug use/history of the patient that is input into the user interface is that of the at least one drug being administered to the patient. Kern et al.’345 is drawn to a method of determining different drug effects from the EEG of a patient while the patient is being administered different drugs (see TITLE and ABSTRACT). Kern et al.’345 discloses that spatial differences in the EEG of a subject can be correlated with the types and/or levels of different drugs administered to produce anesthesia, and that spatio-temporal monitoring of the EEG can be used to assess the complete anesthetic state of the patient (page 1, section [0009], page 3, section [0030]). Page 2, sections [0024-0025] of Kern et al.'345 disclose that because different anesthetic drugs impact different subcortical structures in the brain, methods that characterize the differences may provide better information for sensing a patient's transition between changing CNS states. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Scheib’620 further in view of Burton et al.'046 to include providing an indication of the at least one drug administered to the patient, as taught by Kern et al.'345, since different drugs have different effects on the patient's brain and knowing which drug is being administered to the patient could be used to select the correct template by which the patient's brain state is determined.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claim 11, further in view of Chemali et al.
.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345, as applied to claim 11, further in view of Leuthardt’391 further in view of Bardakjian et al.’339.
Scheib’620 further in view of Burton et al.’046 further in view of Kern et al.’345 discloses all of the elements of the current invention, as discussed in paragraph 9 above, except for the processor being configured to perform a phase-amplitude analysis on the sets of time-series data to measure a phase-amplitude coupling in a time-resolved fashion to identify modes of phase-amplitude coupling corresponding to at least one of the current state and the predicted future state of the patient. Leuthardt'391 teaches that an analysis of phase-amplitude coupling can be used to identify different cognitive processes in a patient (page 1, section [0022]). Bardakjian et al.’339 teaches that a strong phase-to-amplitude coupling between beta and gamma activities is typically observed in awake patients, and .

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not fully persuasive. The amendments to claims 2, 12 and 20 have overcome the previous 35 U.S.C. 112, first paragraph, rejection of the claims. Regarding the rejection of claims under 35 U.S.C. 101, Applicant argues that the Office Action cited no prior art or supporting documentation that the system claims were “routine”, and somehow uses this argument to state that the Office Action summarily concluded that all methods are, by definition, “abstract”. The Examiner notes that the Applicant’s reliance on the Berkheimer Memo is relevant to claims 1 and 19, but not to claim 11. The Examiner did not state that the elements of claim 11 are routine functions or activities. The 35 U.S.C. 101 rejection of claim 11 states that the additional elements of the claim (receiving EEG data, assembling the data into EEG time-series, analyzing alpha frequency signals, generating a report of findings) are recited at such a high level of generality that there is no meaningful limitation, such as a particular or unconventional step that distinguishes them from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant's invention. Regarding claims 1 and 19, the routinely used elements of non-specific sensors and a processor are well-known in the art, as evidenced by each of the references relied upon to make the prior art rejections of the claims. Each of the cited prior 
Applicant’s assertion that it is improper to summarily conclude that all claims framed as a method are inherently abstract because they fail to recite structural elements is correct. The Examiner did not intend for the last sentence in the 35 U.S.C. 101 rejection section to imply this. The last sentence was merely a summary of the entire 101 analysis performed in paragraph 5 of the Non-Final Office Action. Claim 11 is drawn to an Abstract Idea for the reasons discussed in the 2nd-6th paragraphs of section 3 above. Furthermore, it is noted that each of the steps recited in claim 11 is capable of being performed mentally and/or by hand. A clinician/physician could receive a printout of data corresponding to EEG signals, mentally assemble the data into one or more sets of EEG time-series, mentally/visually select alpha frequency signals from the one or more sets of EEG time-series, visually analyze the alpha frequency signals to determine signatures particular to an administered drug, and mentally identify a current state or predicted future state of a patient based on the signatures and the indications, wherein the clinician or physician is also capable of writing up a report indicative of their analysis.
Applicant asserts on pages 11-12 of the Remarks that the claims are directed toward clear and specific improvements to monitoring methods or computing technology. This argument is not persuasive as prior art was found to teach the claimed invention. Furthermore, without evidence of the specific improvements, the mere assertion that there is an improvement is not persuasive.
Applicant’s assertion that the claims as a whole integrates the judicial exception into a practical application is not persuasive. The Applicant provides arguments related to improving the current technology and providing an unconventional technological solution to an existing technological problem. However, as stated above, prior art was found to teach the subject matter recited in the claims. Therefore, the Applicant’s claims cannot be seen as providing an improvement to the current technology or providing an unconventional technological solution to an existing technological problem.

Regarding the rejection of claims in view of the cited prior art, Applicant argue that Scheib does not teach or suggest that one can analyze the alpha frequency signals to determine signatures particular to the at least one drug administered or use the signatures and the indication to identify at least one of a current state and a predicted state of the patient induced by the at least drug. The Examiner notes that the claims do not require the processor to associate a determined signature with the at least one administered drug. The claims merely require the processor to determine signatures that occur based on the administration of the at least one administered drug, wherein the signatures are determined by analyzing alpha frequency signals. The signatures that are determined by Scheib are determined by analyzing alpha frequency signals that are the result of having the at least one drug administered to the patient. Were the claims amended to positively recite that the processor associates/maps and stores the determined signature with the at least one drug administered, the Applicant’s argument could be seen as persuasive. Applicant’s argument that the claims do not call for a clinician to input an indication of “drug use”, and that Scheib does not teach identifying at least one of a current state and a predicted future state based on the signatures and the indication is not persuasive. Scheib teaches identifying at least one of a current state and a predicted future state based on the determined alpha-frequency based signatures and an indication of age/gender and “drug use” input into the user interface. The “drug use” is capable of being the drug administered to the patient. Claims 1 and 19 are system claims, not method claims. The systems of claims 1 and 19 are capable of receiving an indication of the drug being administered, and using that information, along with the patient’s age/gender and determined signatures, identifying the current/predicted future state of the patient. For claim 11, a method claim, the Examiner provided an 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791